383 F.2d 990
KORDITE CORPORATION, Appellant,v.Pinkney JOHNSON, Appellee.
No. 23992.
United States Court of Appeals Fifth Circuit.
November 2, 1967.

Appeal from the United States District Court for the Southern District of Mississippi; William Harold Cox, Judge.
John M. Grower, Jackson, Miss., Brunini, Everett, Grantham & Quin Jackson, Vicksburg, Miss., W. T. Jones, Jackson, Miss., for appellant.
Melvin B. Bishop, of counsel; Daniel, Coker & Horton, Jackson, Miss., for appellee.
Before JONES and GODBOLD, Circuit Judges, and SCOTT, District Judge.
PER CURIAM:


1
The issues in this diversity case, which were primarily fact issues, were resolved by the district court. No error appears in the judgment before this Court on appeal. The judgment is


2
Affirmed.